 



Exhibit 10.dd
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (the “Agreement”), is made and entered into
effective as of                      ___, 2008 between POLARIS INDUSTRIES INC.,
a Minnesota corporation (the “Company”), and                      (the
“Employee”).
R E C I T A L S:
     WHEREAS, Employee has been and currently is employed by the Company; and
     WHEREAS, as an inducement to continue employment and to enhance the loyalty
and performance of Employee with the Company, the Company desires to provide the
Employee with certain compensation and benefits in the event a termination of
employment under the circumstances set forth herein.
     NOW, THEREFORE, in consideration of the mutual premises and agreements set
forth herein, the parties hereby agree as follows:
          1. Definitions. As used in this Agreement, these terms shall have the
following meanings:
          (a) Cause. For purposes of this Agreement only, “Cause” means
(i) repeated violations of the Employee’s employment obligations (other than as
a result of incapacity due to physical or mental illness), which are
demonstrably willful and deliberate on Employee’s part and which are not
remedied in a reasonable period after written notice from the Company specifying
such violations; or (ii) conviction for (or plea of nolo contendere to) a
felony.
          (b) Change in Control. A “Change in Control” shall be deemed to have
occurred if, prior to the Termination Date (as defined below):
          (i) Any election has occurred of persons to the Board that causes at
least one-half of the Board to consist of persons other than (x) persons who
were members of the Board on January 1, 2007 and (y) persons who were nominated
for election by the Board as members of the Board at a time when more than
one-half of the members of the Board consisted of persons who were members of
the Board on January 1, 2007; provided, however, that any person nominated for
election by the Board at a time when at least one-half of the members of the
Board were persons described in clauses (x) and/or (y) or by persons who were
themselves nominated by such Board shall, for this purpose, be deemed to have
been nominated by a Board composed of persons described in clause (x) (persons
described or deemed described in clauses (x) and/or (y) are referred to herein
as “Incumbent Directors”); or

 



--------------------------------------------------------------------------------



 



          (ii) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities
equal to or greater than 35% of the Company Voting Securities unless such
acquisition has been designated by the Incumbent Directors as an acquisition not
constituting a Change in Control for purposes hereof; or
          (iii) A liquidation or dissolution of the Company; or a
reorganization, merger or consolidation of the Company unless, following such
reorganization, merger or consolidation, the Company is the surviving entity
resulting from such reorganization, merger or consolidation or at least one-half
of the Board of Directors of the entity resulting from such reorganization,
merger or consolidation consists of Incumbent Directors; or a sale or other
disposition of all or substantially all of the assets of the Company unless,
following such sale or disposition, at least one-half of the Board of Directors
of the transferee consists of Incumbent Directors.
As used herein, “Company Voting Securities” means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of the Board.
          (c) Change in Control Termination. “Change in Control Termination”
shall have the meaning set forth in Paragraph 2.
          (d) Good Reason. “Good Reason” means (i) the assignment to Employee of
any duties inconsistent in any material respect with Employee’s position or any
material reduction in the scope of the Employee’s authority and responsibility;
(ii) there is a material reduction in Employee’s base compensation; (iii) there
is a material change in the geographic location of the Employee’s principal
place of employment; or (iv) the Company otherwise fails to perform any of its
material obligations to Employee. The Employee must give the Company notice of
the existence of Good Reason during the 90-day period beginning on the date of
the initial existence of Good Reason. If the Company remedies the condition
giving rise to Good Reason within 30 days thereafter, Good Reason shall not
exist and the Employee will not be entitled to terminate employment for Good
Reason.
          (e) Incentive Compensation Award. “Incentive Compensation Award” shall
have the meaning set forth in the LTIP.
          (f) Incentive Compensation Award Period. “Incentive Compensation Award
Period” shall have the meaning set forth in the LTIP.
          (g) LTIP. “LTIP” means the Polaris Industries Inc. Long Term Incentive
Plan.

2



--------------------------------------------------------------------------------



 



          (h) Non-Change in Control Termination. “Non-Change in Control
Termination” shall have the meaning set forth in Paragraph 3.
          (i) Participant. “Participant” shall have the meaning set forth in the
LTIP.
          (j) Senior Executive Incentive Plan. “Senior Executive Incentive Plan”
means the Polaris Industries Inc. Senior Executive Annual Incentive Plan.
          (k) Termination Date. “Termination Date” means the date on which the
Employee’s employment with the Company is terminated.
          2. Termination upon Change in Control. If a Change in Control occurs
and, upon or within twenty-four (24) months after such Change in Control, the
Employee terminates his or her employment for Good Reason or the Employee’s
employment is terminated by the Company for any reason other than for Cause (a
“Change in Control Termination”), then the Employee shall be entitled to the
following severance benefits:
          (a) Termination Payment upon Change in Control. The Company shall pay
the Employee a lump sum cash payment, no later than thirty (30) days after the
Termination Date, in an amount equal to (i) two times Employee’s average annual
cash compensation (including base salary and cash bonuses, but excluding the
award or exercise of stock options or stock grants) for the three fiscal years
(or lesser number of fiscal years if the Employee’s employment has been of
shorter duration) of the Company immediately preceding the Change in Control
Termination, plus (ii) the amount of the Employee’s earned but unused vacation
time. If the Employee is a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code and the regulations thereunder), and
if the amount otherwise payable to the Employee under this Paragraph 2(a) during
the six-month period beginning on the Termination Date exceeds two times the
limitation applicable as of the Termination Date under Section 401(a)(17) of the
Internal Revenue Code, then such excess amount shall be paid at the end of such
six-month period.
          (b) Unpaid Annual Bonus Payment for Prior Fiscal Year upon Termination
upon Change in Control. If the Termination Date occurs before a cash incentive
award under the Senior Executive Incentive Plan for work performed in any
preceding fiscal year has been paid, the Company shall, in addition to the
payment to be made pursuant to Paragraph 2(a), pay to the Employee the amount of
the Employee’s cash incentive award under the Senior Executive Incentive Plan
for such preceding fiscal year as soon as it is determinable and such amount
shall be included in the calculation of the payment to be made pursuant to
Paragraph 2(a). Notwithstanding the foregoing regarding the payment of an unpaid
cash incentive award for performance in a prior fiscal year, no cash incentive
award under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.

3



--------------------------------------------------------------------------------



 



          3. Non-Change in Control Termination. Notwithstanding the foregoing,
if the Employee’s employment is terminated by the Company for any reason other
than for Cause (a “Non-Change in Control Termination”), and such termination
does not occur upon or within twenty-four (24) months after a Change in Control
such that a Change in Control Termination shall have occurred, then the Employee
shall, subject to the conditions set forth in Paragraph 4, be entitled to the
following severance benefits:
          (a) Non-Change in Control Termination Payment. The Company shall pay
the Employee (i) an amount equal to the sum of (A) the Employee’s annual base
salary as of the Termination Date plus (B) the amount of the cash incentive
award that was paid to the Employee under the Senior Executive Incentive Plan
for work performed in the fiscal year immediately preceding the fiscal year in
which the Termination Date occurs, which amount shall be payable over a period
of one year beginning on the Termination Date in periodic installments in
accordance with the Company’s normal payroll practices, and (ii) a lump cash
payment, no later than thirty (30) days after the Termination Date, in an amount
equal to the Employee’s earned but unused vacation time. If the Employee is a
“specified employee” (within the meaning of Section 409A of the Internal Revenue
Code and the regulations thereunder), and if the amount otherwise payable to the
Employee under this Paragraph 3(a) during the six-month period beginning on the
Termination Date exceeds two times the limitation applicable as of the
Termination Date under Section 401(a)(17) of the Internal Revenue Code, then
such excess amount shall be paid at the end of such six-month period.
          (b) Unpaid Annual Bonus Payment for Prior Fiscal Year upon Non-Change
in Control Termination. If the Termination Date occurs before a cash incentive
award under the Senior Executive Incentive Plan for work performed in any
preceding fiscal year has been paid, the Company shall, in addition to the
payments to be made pursuant to Paragraph 3(a), pay to the Employee the amount
of the Employee’s cash incentive award under the Senior Executive Incentive Plan
for such preceding fiscal year as soon as it is determinable and such amount
shall be included in the calculation of the payment to be made pursuant to
Paragraph 3(a). Notwithstanding the foregoing regarding the payment of an unpaid
cash incentive award for performance in a prior fiscal year, no cash incentive
award under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.
          (c) LTIP Payment. If the Termination Date occurs before the Employee
receives payment of an Incentive Compensation Award, the Employee shall receive
payment with respect to such Incentive Compensation Award, in the same form and
at the same time as would have otherwise been payable to him or her as a
Participant in the LTIP (notwithstanding the provisions of Section 11 of the
LTIP) had he or she remained employed by the Company through the end of the
Incentive Compensation Award Period applicable to such Incentive Compensation
Award and had he or she been employed on the date on which such Incentive
Compensation Award is paid. The amount payable to the Employee with respect to
such Incentive Compensation Award pursuant to this Paragraph 3 shall be equal to
the amount that

4



--------------------------------------------------------------------------------



 



would otherwise have been payable to the Employee with respect to such Incentive
Compensation Award had the Employee remained continuously employed by the
Company through the end of the Incentive Compensation Award Period and had he or
she been employed on the date on which such Incentive Compensation Award is
paid, multiplied by a fraction, the numerator of which is the number of full
calendar years of the Incentive Compensation Award Period prior to the
Termination Date, and the denominator of which is three.
          (d) COBRA Premium. If the Employee elects to receive COBRA benefits
upon termination the Company shall pay the premium for coverage of the Employee
and the Employee’s eligible spouse and/or dependents under the Company’s group
health plan(s) pursuant to the Consolidated Omnibus Budget Reconciliation Act
for the one-year period beginning on the Termination Date.
          (e) Outplacement Counseling. The Company shall provide the Employee
with reasonable executive outplacement services, in accordance with Company
policies for senior executives as in effect on the Termination Date.
          (f) Lapse of Restrictions on Performance Based Restricted Share
Awards. Notwithstanding the terms of any agreement pursuant to which
performance-based restricted shares awards have been granted to the Employee by
the Company, all restrictions applicable to such awards shall lapse immediately
upon the Termination Date if the measurement period and performance goals
applicable thereto have been achieved on or before the Termination Date.
          (g) Eligibility for Early Retirement Benefits. The Employee shall be
treated as an “early retiree” and shall be eligible for all benefits under the
Company’s Early Retiree Benefit Plan for Officers without regard to age or time
in service requirements.
          4. Condition to Receipt of Severance Benefits under Paragraph 3. As a
condition to receiving any severance benefits in connection with a Change in
Control Termination under Paragraph 2 or in connection with a Non-Change in
Control Termination under Paragraph 3, the Employee shall execute a general
waiver and release (the “Waiver and Release”) in substantially the form attached
hereto as Exhibit A. The Waiver and Release shall become effective in accordance
with the rescission provisions set forth therein.
          5. Benefits in Lieu of Severance Pay. The severance benefits provided
for in Paragraphs 2 and 3 are in lieu of any benefits that would otherwise be
provided to the Employee under any Company severance pay policy or practice and
the Employee shall not be entitled to any benefits under any Company severance
pay policy or practice in the event that severance benefits are paid hereunder.
          6. Rights in the Event of Dispute. In the event of a Change of Control
Termination, if there is a claim or dispute arising out of or relating to this
Agreement or any breach thereof, regardless of the party by whom such claim or
dispute is initiated, the Company shall, in connection with settlement in the
Employee’s favor of any such matter or upon payment of any judgment entered in
the Employee’s favor, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs, and ordinary and
necessary

5



--------------------------------------------------------------------------------



 



out-of-pocket cost of attorneys, billed to and payable by the Employee or by
anyone claiming under or through the Employee.
          7. Other Benefits. The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Employee or his or her
beneficiary may be entitled to receive under any other contract, plan or program
now or hereafter maintained by the Company, or its subsidiaries, including any
and all stock options and restricted stock award agreements.
          8. Effect on Employment. Neither this Agreement nor anything contained
herein shall be construed as conferring upon Employee the right to continue in
the employment of the Company or any of its affiliates, or as interfering with
or limiting the right of the Company to terminate the Employee’s employment with
or without cause at any time.
          9. Limitation in Action. Prior to the occurrence of a Change in
Control, Employee shall have no rights under Paragraph 2 of this Agreement and
the Board shall have the power and the right, within its sole discretion, to
rescind, modify or amend Paragraph 2 of this Agreement without the consent of
Employee. In all other cases, and notwithstanding the authority granted to the
Board to exercise any discretion to rescind, modify or amend Paragraph 2 of this
Agreement contained herein, the Board will not, following a Change in Control,
have the power or right to exercise such authority or otherwise take any action
that is inconsistent with the provisions of this Agreement.
          10. Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Employee, such obligations have been
assumed by the successor as a matter of law. The Employee’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Employee’s legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.
          11. Severability. If any provision of this Agreement or the
application thereof is held invalid or unenforceable, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Agreement which can be given effect without the invalid or unenforceable
provision or application.
          12. Survival. The rights and obligations of the parties pursuant to
this Agreement shall survive the termination of the Employee’s employment with
the Company to the extent that any performance is required hereunder after such
termination.
          13. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Minnesota, without giving effect to the conflicts
of law provisions thereof.

6



--------------------------------------------------------------------------------



 



          14. Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or 48 hours after deposit thereof in the U.S. mails, postage
prepaid, addressed, in the case of the Employee, to his last known address as
carried on the personnel records of the Company and, in the case of the Company,
to the corporate headquarters, attention of the Secretary, or to such other
address as the party to be notified may specify by written notice to the other
party.
          15. Amendments and Construction. Except as set forth in Paragraph 9,
this Agreement may only be amended in a writing signed by the parties hereto.
Paragraph headings are for convenience only and shall not be considered a part
of the terms and provisions of the Agreement.
          16. Restatement of Change in Control Agreement. This Agreement amends
and restates, in its entirety, the Change in Control Agreement, dated
                     ___, 2007, between the Company and the Employee and neither
the Company nor the Employee shall have any rights or obligations under such
Change in Control Agreement from and after the date hereof.
          17. Non-Competition Agreement. The Non-Competition Agreement currently
in effect between the Employee and the Company remains in full force and effect
and nothing contained herein is intended to amend or modify the provisions of
that agreement or any replacements thereof.
     IN WITNESS WHEREOF, the parties have duly executed this Severance Agreement
as of the day and year first written above.

              POLARIS INDUSTRIES INC.   EMPLOYEE    
 
           
By:
           
 
 
 
Michael W. Malone  
 
Name:    
 
  Vice President-Finance, Chief Financial
Officer and Secretary   SSN:    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
This Release (hereafter, “Agreement”) is made and entered into
this                     day of                     , 2008, by and between
                     (hereafter, the “Employee”) and Polaris Industries Inc., a
Minnesota corporation (hereafter, the “Company”).
WHEREAS, the Company and the Employee are parties to that certain Severance
Agreement, dated as of                                          , 2008 (the
“Severance Agreement”), pursuant to which the Employee is entitled to certain
severance benefits in the event of a Change in Control Termination or a
Non-Change in Control Termination (each as defined in the Severance Agreement);
and
     WHEREAS, the Company and the Employee agree and acknowledge that the
Employee has become entitled to severance benefits specified in the Severance
Agreement in connection with a Change in Control Termination or Non-Change in
Control Termination; and
     WHEREAS, under the Severance Agreement, as a condition to receipt of
severance benefits in connection with a Change in Control Termination or
Non-Change in Control Termination, Employee has agreed to execute this Agreement
in order to settle, compromise, and resolve fully and finally any and all claims
and disputes with respect to the Company, whether known or unknown, which exist
or could exist.
NOW, THEREFORE, in consideration of the mutual promises and covenants
established in this Agreement, the parties agree as follows:
B. TERMINATION DATE
The Employee’s effective date of termination of employment is
                                         (the “Effective Date”).
C. VOLUNTARY RELEASE
In return for the benefits set forth in the Severance Agreement, the Employee,
on behalf of Employee, Employee’s heirs, executors, family members,
beneficiaries, assignees, administrators, successors, and executors or anyone
acting or claiming to act on the Employee’s behalf, hereby releases and forever
discharges the Company and all divisions, parent, subsidiaries, and successors,
and all affiliated organizations, companies, foundations, and other corporations
as well as past and present employees, agents, officials, officers, directors,
Board members and representatives, both individually and in their representative
capacities, from any and all claims or causes of action of any type, both known
or unknown, asserted and unasserted, direct and indirect, and of any kind,
nature, or description whatsoever, under any local, state, or federal law(s), or
the common law of the State of Minnesota, arising or such may have arisen at any
time up to and including the Effective Date which date is set forth in Section I
of this Agreement. This includes, but is not limited to, any and all claims
arising from the Employee’s employment

 



--------------------------------------------------------------------------------



 



with the Company and the termination of that employment, including claims
arising under any applicable state Human Rights laws, Title VII of the 1964
Civil Rights Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Federal, Minnesota State
Fair Labor Standards Acts, the Employee Retirement Income Security Act, and any
other local, state, or federal law(s) relating to illegal discrimination in the
workplace on the basis of race, religion, disability, sex, age, or other
characteristics or traits, as well as any claims that the Employee may have been
wrongfully discharged, that an employment contract has been breached, that the
Employee has been harassed or otherwise treated unfairly during employment, or
that the Employee has been defamed in any fashion. This release includes any
claims for attorneys’ fees that the Employee has or may have had. The Employee
acknowledges that the severance benefits set forth the Severance Agreement
constitute adequate consideration for this release.
The Employee also understands that while the Employee retains the right to
pursue an administrative action through an agency such as the Equal Employment
Opportunity Commission or the Minnesota Department of Human Rights, the Employee
is releasing, and does hereby release, any claims for monetary damages, by such
administrative charge or otherwise, whether brought by the Employee on the
Employee’s own behalf or by any other party, governmental or otherwise.
D. NON-ADMISSION
It is understood and agreed that this Agreement does not constitute an admission
by the Company of any liability, wrongdoing, or violation of any law. Further,
the Company expressly denies any wrongdoing of any kind whatsoever in its
actions and dealings with the Employee.
E. COMPANY PROPERTY, EQUIPMENT & MONEY OWED
The Employee agrees to immediately return all records, programs, information and
Company product and property assigned, loaned or otherwise in Employee’s
possession including demo or management units, cell phones and laptop computers
except as specifically set forth herein. In addition, the Employee agrees to
reimburse the Company for expense account advances less any expenses incurred
prior to the Effective Date. This includes payment for outstanding personal
account balances, business equipment, and demo units assigned in Employee’s
name.
F. CONFIDENTIALITY AND NONDISPARAGEMENT
The Employee agrees not to make any disparaging or negative remarks, either
orally or in writing, regarding the Company or any affiliated divisions or
corporations, as well as any past or present Board members, officers, employees,
or agents of the Company or any affiliated entities. The Employee acknowledges
that this term is a material part of the Severance Agreement. In the event it is
determined that the employee has breached this provision, the Company, at its
option, may declare the Severance Agreement void and without effect, and the
Employee shall be obligated to immediately return the severance benefits paid to
Employee under the Severance Agreement.

 



--------------------------------------------------------------------------------



 



Employee acknowledges Employee’s ongoing obligation to not disclose the
Company’s confidential and proprietary information to any third parties in
accordance with Company policies. This obligation survives the termination of
the Employee’s employment.
G. AGREEMENT TO COOPERATE
The Employee hereby agrees that the Employee shall cooperate and assist the
Company to the extent necessary to assist the Employee’s counsel or the Company
in handling any claims made against it by employees, former employees or third
parties of which the Employee has some knowledge or information. The Employee
further agrees that the Employee will not hereafter volunteer any information to
third parties or their agents or representatives regarding claims that the party
or any other person may have or could have against the Company, nor will the
Employee in any way cooperate with any third party to assist in any way
asserting a claim against the Company unless subpoenaed or ordered to do so by a
court of competent jurisdiction.
H. OPPORTUNITY TO SEEK ADVICE
The Employee has been advised by the Company that the Employee has the right to
consult with an attorney prior to signing this Agreement, and that Employee has
forty five (45) days from the date on which the Employee receives this Agreement
(noted below) to consider whether or not the Employee wishes to sign it. The
date on which the Employee received this Agreement is accurately reflected on
the line marked “DATE RECEIVED” on the signature page hereto. For acceptance of
this Agreement to be effective, it must be in writing and hand delivered or
mailed to Polaris Industries Inc., Attn:                     , 2100 Highway 55,
Medina, MN 55340. If mailed, the acceptance must be postmarked within the 45-day
period, properly addressed as set forth in the preceding sentence and sent by
certified mail, return receipt requested. If delivered by hand, it must be given
to                      within the 45-day period.
I. OPPORTUNITY TO CONSIDER
The Employee may cancel this Agreement within seven (7) days after the Employee
has signed it for age related claims under the federal Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act or within fifteen
(15) days after signing it for any claims under the Minnesota Human Rights Act
(“MHRA”). The Employee understands and agrees that this Agreement does not
become effective or enforceable until after the rescission period has passed.
For cancellation to be effective, it must be in writing and hand delivered or
mailed to Polaris Industries Inc., Attn:                     , 2100 Highway 55,
Medina, MN 55340. If mailed, the cancellation must be postmarked within the
7-day (federal age claims) or 15-day (MHRA claims) period, properly addressed as
set forth in the preceding sentence and sent by certified mail, return receipt
requested. If delivered by hand, it must be given to                      within
the 7-day (federal age claims) or 15-day (MHRA claims) period.
J. NON ASSIGNMENT
The parties agree that this Agreement will not be assignable by either party
unless the other party first agrees in writing.

 



--------------------------------------------------------------------------------



 



K. COUNTERPARTS
This Agreement may be signed simultaneously in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same document.
L. SEVERABILITY CLAUSE
In the event that any provision of this Agreement shall be held void or
unenforceable by a court of competent jurisdiction which is affirmed on appeal,
said judgment shall not affect, impair, or invalidate the remainder of this
Agreement unless the provision declared totally or partially unenforceable
destroys the release of claims provided to the Company in Section II.
M. COMPREHENSIVE NATURE OF AGREEMENT AND DRAFTSMANSHIP
This Agreement contains the entire agreement between the Employee and the
Company regarding the subject matter herein except for the non-competition
agreement between Company and Employee executed in conjunction with the stock
options or restricted stock awarded to Employee and the agreement evidencing
such awards, which remain in full force and effect in accordance with and
subject to their respective terms and conditions. Employee acknowledges that the
Employee has been advised in writing to consult the Employee’s own attorney;
that the Employee has had an opportunity to consult with the Employee’s own
attorney regarding the terms of this Agreement; that the Employee has read and
understands the terms of this Agreement; that the Employee is voluntarily
entering into this Agreement to take advantage of the benefits offered; that the
Employee’s execution of this Agreement is without coercion or duress of any
kind; and that there have been no promises leading to the signing of this
Agreement except those that have been expressly contained in this written
document.
N. BANKRUPTCY
The Employee represents that the Employee is not a party to a pending personal
bankruptcy, and that the Employee is legally able and entitled to receive the
money being paid to the Employee by the Company pursuant to the Severance
Agreement.
O. GOVERNING LAW
This Agreement will be construed and interpreted in accordance with the laws of
the State of Minnesota. It is further agreed that any action initiated in
connection with the interpretation of or adherence to the terms and provisions
of this Agreement shall be venued solely and exclusively in state court in the
State of Minnesota in the County of Hennepin. The parties to this Agreement
agree and acknowledge that this Agreement shall be considered to have been
drafted equally by each of the parties.
P. WAIVER; AMENDMENT
No waiver, amendment, modification, or other change of any term, condition, or
provision of this Agreement shall be valid or have any force or effect unless
made in writing and signed by the party hereto against whom such waiver,
amendment, modification, or change shall operate or

 



--------------------------------------------------------------------------------



 



be enforced. No failure or delay on the part of any party in exercising any
right, remedy, power, or privilege under this Agreement shall operate as a
waiver thereof or of any other right, remedy, power, or privilege of such party
under this Agreement; nor shall any single or partial exercise of any such
right, remedy, power, or privilege preclude any other right, remedy, power, or
privilege or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.
[Remainder of page intentionally blank; signature page follows.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.
DATE RECEIVED BY THE EMPLOYEE:
                                                            

              Polaris Industries Inc.          
BY:
          Date:                     /                    /                    
 
           
ITS:
           
 
           
 
           

             
Employee
           
 
           
Signature:
                              /                    /                    
 
           
Print Name:
           
 
           
 
          Date Signed by the Employee

 